DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12 July 2022 has been entered. Claim 1 has been amended. Claim 5 has been cancelled. No claims have been added. Claims 1-4 and 6-11 are still pending in this application, with claims 1 and 6 being independent. Claims 6-11 have been withdrawn from consideration in view of Applicant’s response to the Requirement for Restriction/Election filed 28 March 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masukawa (JP H06150770 A), in view of Choi et al. (US 2018/0210486 A1, herein referred to as: Choi).
Regarding claim 1, Masukawa teaches or suggests (Figs. 3-9) a switch structure (Fig. 3), comprising: a light-emitting part (15 and 16) configured to receive power from a vehicle (paragraph [0001]) and to radiate light (to radiate light toward 14, 17 there above, respectively, as shown by the arrangement of elements in Fig. 3); a moving block (18) located so as to surround the light-emitting part (as shown in Fig. 3); a light-transmissive part (20) configured to allow light radiated from the light-emitting part (15 and 16) to pass through an opening in the moving block (an opening 14 and 17 in the moving block therebelow, as shown in Fig. 3); and a film-printing layer (21 and/or 22) located on a top surface of the light-transmissive part (as shown in Figs. 3, 6, and 9), the film-printing layer comprising a symbol (12 and 13); and wherein the light-transmissive part (20) is configured to surround the upper end of the moving block (light-transmissive part 20 is the base for said film-printing layer 21 and/or 22, and surrounds the upper end of said moving block 18 when attached, as shown in Figs. 3, 6, and 9).
 Masukawa does not explicitly teach that a top surface of the moving block is tapered in a height direction of the moving block.
Choi teaches or suggests (Fig. 4) a top surface (a top surface of 20) of the moving block (20), on which the light-transmissive part (10, 11) is located (as shown in S50), is tapered in a height direction of the moving block (as shown in Fig. 4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Matsukawa and incorporated the teachings of a top surface of the moving block, on which the light-transmissive part is located, is tapered in a height direction of the moving block, such as taught or suggested by Choi, in order to provide an outer shape to the switch device for suited application or desired aesthetic appearance (e.g. reduce the sharpness of the corners with a tapered appearance, etc.). 
Regarding claim 3, Masukawa teaches or suggests (Figs. 3-9) each of opposite ends of the film-printing layer (21 and/or 22) is located inwards from an end of the moving block (each opposite end of said film-printing layer 21 and/or 22 is located inwards from an end of the moving block shown, as shown in Figs. 3, 6, and 9).
Neither Matsukawa nor Choi explicitly teach that said inwards extent is by 0.1 to 0.3 microns.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Matsukawa and formed said extent to be by 0.1 to 0.3 microns, in order to reduce the thickness of the device, and/or provide the desired translucency to the edge of the switch device for the suited application or desired aesthetic appearance. 
Regarding claim 4, Masukawa teaches or suggests (Figs. 3-9) the film-printing layer (20 and/or 21) is configured to form a symbol (12 and 13) at a position corresponding to the opening (14, 17) in the moving block (18) such that light radiated from the light-emitting part (15 and 16) passes therethrough (as shown by the arrangement of elements depicted in Figs. 3-9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masukawa, in view of Choi, as applied to claim 1 above, and in further view of Katori (US 6,180,048 B1).
Regarding claim 2, neither Masukawa nor Choi explicitly teach or suggest that the film-printing layer is formed to have a thickness ranging from 20 to 50 microns.
Katori teaches or suggests (Fig. 2) a film-printing layer (4) is formed to have a thickness ranging from 20 to 50 microns (col. 3, lines 33-42).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Masukawa and incorporated the teachings of the film-printing layer is formed to have a thickness ranging from 20 to 50 microns, such as taught or suggested by Katori, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In the instant case, one skilled in the art would have been motivated to optimize the translucency of the top cover layer as desired for the suited application or desired aesthetic appearance, and/or reduce the size of the device.

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Matsukawa and Choi failed to disclose individually, or suggest in combination, “…a top surface of the moving block is tapered in a height direction of the moving block and wherein the light-transmissive part is configured to surround the upper end of the moving block having a tapered shape…,” pages 4-6 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, the Examiner notes that Matsukawa reasonably teaches or suggests (Figs. 3-9) a switch structure (Fig. 3), comprising: a light-emitting part (15 and 16)…a moving block (18)…a light-transmissive part (20)…and a film-printing layer (21 and/or 22) located on a top surface of the light-transmissive part (as shown in Figs. 3, 6, and 9)…wherein the light-transmissive part (20) is configured to surround the upper end of the moving block (light-transmissive part 20 is the base for said film-printing layer 21 and/or 22, and surrounds the upper end of said moving block 18 when attached, as shown in Figs. 3, 6, and 9). Masukawa lacks a top surface of the moving block being tapered in a height direction of the moving block. However, Choi reasonably teaches or suggests (Fig. 4) a top surface (a top surface of 20) of the moving block (20), on which the light-transmissive part (10, 11) is located (as shown in S50), is tapered in a height direction of the moving block (as shown in Fig. 4). In considering the above, one skilled in the art would have found it obvious to modify the shape of the device of Masukawa, in view of the cited teachings of Choi, so as to provide a tapered outer shape to the switch device for the suited application or desired aesthetic appearance (e.g. reducing the sharpness of the corners with a tapered appearance, etc.). Such a modification would have been considered reasonable and within the level of ordinary skill in the art at the time the claimed invention was effectively filed. Thus, the combined teachings of Masukawa and Choi reasonably teach or suggest the above-cited claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/C.J.C/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875